Case 3:20-cr-00451-N Document6 Filed 12/01/20 Page1of2 PagelD 12

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

 

THE UNITED STATES OF AMERICA §
§

VS. § CRIMINAL NO. 3:20-cr-00451-N-1
§

CHARLES DAVID BURROW §

NOTICE OF ENTRY OF APPEARANCE OF COUNSEL
TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW, JACK WILSON, on behalf of CHARLES DAVID BURROW, Defendant,
and enters his appearance as Counsel for Defendant, and in support thereof would show the Court

the following:

I.
Defendant has retained JACK WILSON, Attorney at Law, 3300 Oak Lawn, Suite 600,

Dallas, Texas 75219, to represent him.
WHEREFORE, PREMISES CONSIDERED, Defendant, respectfully requests that this Court
enter an order naming JACK WILSON, as attorney of record.

Respectfully submitted,

foot

JACK WILSON

State Bar No. 24000142
3300 Oak Lawn, Ste. 600
Dallas, Texas 75219
(214) 520-7778

Fax: (214) 528-6601

jswilson@msn.com

 

Page | 1
Case 3:20-cr-00451-N Document6 Filed 12/01/20 Page2of2 PagelD 13

CERTIFICATE OF SERVICE
[hereby certify that on December 1, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to the

Quo

JACK WILSON

following:

 

Page | 2
